In a proceeding pursuant to CPLR article 78 which was converted to an action for injunctive relief pursuant to CPLR 103 (c), the petitioners appeal from an order of the Supreme Court, Kings County (Dowd, J.), dated December 4, 1996, which denied their motion denominated as one for reargument and renewal but which was, in effect, for reargument of the respondent’s motion to. dismiss the petition, which was granted by an order and judgment (one paper) of the same court, dated September 6, 1996.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order and judgment dated September 6, 1996, was dismissed by decision and order on motion of this Court dated May 12, 1997, for failure to timely perfect the *619same. The appeal from the order dated December 4,1996, must be dismissed, since no appeal lies from an order denying reargument (see, Paulus v Kuchler, 214 AD2d 608).
Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.